Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 9, 10, 12, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah et al. (U.S Patent Application Publication 2018/0144136; hereinafter “Nadarajah”; Reference cited as prior art in previous office action) in view of Rothman et.al. (U.S Patent Application Publication 2005/0060526; hereinafter “Rothman”; Reference cited as prior art in previous office action)


Regarding claims 1, 8, 9, 15, 16, Nadarajah discloses an early boot debug system, comprising: 

A first memory subsystem that includes boot instructions [“Security processor 205 is also coupled to boot media 250 which stores boot code and other configuration data…”, 0024; Fig.2; “Boot media 305 is representative of any number and type of boot media (e.g., ROM, embedded multimedia card (EMMC), flash drive, serial peripheral interface (SPI) flash, electrically erasable programmable ROM (EEPROM)), which can vary from embodiment to embodiment.”, 0029]
a processing system that is coupled to the first memory subsystem [“a block diagram of one embodiment of a system on chip (SoC) 200 is shown. In one embodiment, SoC 200 includes security processor 205 coupled to processor(s) 230, memory controller 235, data fabric 240, and system memory 245 via bus 225. Security processor 205 is also coupled to boot media 250”, 0024 (i.e. the SoC comprising the security processor and other processors corresponds to the processing system and it is coupled with the boot media as illustrated in Fig.2)]
a primary processing subsystem [“”Processor 230”, Fig.2] and
a secondary processing subsystem that is coupled to the primary processing subsystem and the first memory subsystem [“security processor 205 coupled to processor(s) 230, Security processor 205 is also coupled to boot media 250”, 0024], that includes a second memory subsystem [“security processor includes non-volatile memory 210, processor 215, and memory 220], and that is configured to:
   copy the boot instructions from the first memory subsystem to the second memory subsystem [“processor 215 executes the boot code from memory 220. This on-chip boot code is executable by processor 215 to retrieve firmware from boot media 250. This firmware includes a kernel which is loaded into memory 220, authenticated, and then executed by processor 215”, 0025; “...the kernel is executable by processor 215 to load a first bootloader from boot media 250 into memory 220. After authenticating the first bootloader, processor 215 executes the first bootloader to load a configuration block and a second bootloader into memory 220…” 0026];
       begin a boot process by executing the boot instructions from the second memory subsystem to perform early boot operations[ “ when power is first applied to SoC 200, processor 215 is configured to retrieve boot code from on-chip non-volatile memory 210 and store and authenticate the boot code into memory 220. Processor 215 is configured to authenticate the boot code using any of various authentication techniques..”, processor 215 executes the boot code from memory 220.  0025-0026; (i.e. executing  the early boot operations from the second memory)] that when completed, initialize the primary processing subsystem such that primary processing subsystem takes control of the boot process and performs subsequent boot operations to complete the boot process[ “security processor 115 manages the boot-up process of system 100 to ensure that system 100 boots up with authenticated boot code. Security processor 115 also manages various other functions associated with the boot-up process of system 100. In one embodiment, security processor 115 trains memory 140 during boot-up and then transfers boot code into memory 140 after training is complete. Then, security processor 115 releases core complex 110 to execute the boot code and to launch the operating system of system 100.”, 0020; “processor 215 loads and authenticates the BIOS execution code from boot media 250 into memory 220. Then, processor 215 stores the BIOS execution code in system memory 245. After the BIOS execution code is stored in system memory 245, processor 215 releases main processor(s) 230 from reset to execute the BIOS execution code”, 0027;  “the security processor releases the main processor(s) from reset to execute the BIOS execution code from the system memory (block 645).”, 0040;  ( i.e. primary processor is initialized from the reset state and it takes control to launch the operating system after the early boot operations are executed by the security processor. The operations performed prior to launching of the operating system are early boot operations)]
However Nadarajah does not expressly disclose detect a first event during the execution of the boot instructions to perform the early boot operations and, in response, generate first event information 
In the same field of endeavor (e.g. bridging information from the pre-boot environment to the operating system run time environment), Rothman teaches, 
detect a first event during the execution of the boot instructions to perform the early boot operations and, in response, generate first event information[“..Early system initialization continues, i.e., memory discovery, bus enumeration, etc., in block 604. “, 0014; “The boot sequence is frequently stored in flash random access memory (RAM) and in PC architecture is called the basic input/output system (BIOS). The BIOS is connected to a vital product data (VPD) storage location 104 via an I2C backplane 110. Event logging during pre-boot stores event data into the VPD”, 0018-0019; 0022; “..During pre-boot, events are logged into the proprietary VPD, or other non-volatile memory.”, 0023; “Firmware allocates some memory resource to be reserved for the event log. As the events occur, they are stored in the VPD and shadowed in a memory buffer. At some point in time prior to launching the OS, the BIOS determines that it has completed logging information. The BIOS then registers the buffer. Events may occur right up until booting the operating system.”, 0024; ( i.e during the pre-boot phase or during execution of Preboot instructions before launching the Operating system events are recorded in the memory space VPD allocated by the firmware executing the pre-boot  instructions)and
 store the first event information in the second memory subsystem[ “When a logging event occurs, as determined by decision block 606, the event is logged into a memory-based repository, ..”, 0015; 0023-0024].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nadarajah with Rothman. Rothman’s teaching of exporting the pre-boot data to the runtime environment by copying to a portion of memory accessible by the operating system will substantially improve Nadarajah’s system to monitor and view the event logs as XML pages displayed with a browser in the run-time environment [0017].
   Regarding claim 4, 12, 18, Rothman discloses,
detect a second event during the execution of the boot instructions and, in response, generate a second event information [0018; 0024-0025] and  
determine the second memory subsystem is full  and, in response, store the second event information in the first memory subsystem [ 0026]
Regarding claims 8, 11 Nadarajah  discloses pass control to the primary processing subsystem [“After completing training of system memory 245 and performing other tasks during the initialization process of SoC 200, processor 215 generates and stores an output block with the results of the memory training and initialization process in system memory 245.  ... After the BIOS execution code is stored in system memory 245, processor 215 releases main processor(s) 230 from reset to execute the BIOS execution code.”, 0027].  
Rothman  teaches provide, to the primary processing subsystem[“processor 312 “, Fig.4] when the early boot operations  have completed  , a pointer to a memory location of the first event information in the second memory subsystem[ When initialization is complete, the variety of data collected during event logging is copied to a portion of memory accessible by the operating system (OS), in block 612. In one embodiment, the logging repository of data is registered with the EFI Configuration Table 620. The configuration table serves as a bucket of globally unique identifier (GUID)/pointer pairs, pointing to the data. A runtime buffer may be established to which the configuration table will have a pointer. The OS is then launched. The OS uses the pointers in the configuration table to retrieve the data”, 0015]; and 
receive a request to display the first event information [“users may wish to view the log to determine if there are any problems with the system.” 0005; 0017; “...Once the events are available to the OS, they can be displayed, reported, saved, or transmitted, as desired by the user”, 0026]
 retrieve, using the pointer, the first event information from the memory location; and provide the first event information for display on a display device coupled to the processing system [ “When initialization is complete, the variety of data collected during event logging is copied to a portion of memory accessible by the operating system (OS), in block 612.  In one embodiment, the logging repository of data is registered with the EFI Configuration Table 620.  The configuration table serves as a bucket of globally unique identifier (GUID)/pointer pairs, pointing to the data.  A runtime buffer may be established to which the configuration table will have a pointer.  The OS is then launched.  The OS uses the pointers in the configuration table to retrieve the data”, 0015-0016;” It is determined whether the event log is to be displayed in decision block 626.  If not, system operation continues with runtime, as usual, in block 630.  If so, then the event data is displayed in block 628, for perusal by the user... the XML pages are loaded and displayed 640 with a browser..”, 0017; Fig.1B; Fig.5].
Claims 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah in view of  Rothman as applied to claims 1, 9, 16 further in view of Jeansonne et. al. (U.S Patent Application Publication 2016/0063255; Reference cited as prior art in previous office action)
Regarding claims 2, 10, 17, Nadarajah, Rothman discloses the limitations outlined in claims 1, 9, 16,  
However Nadarajah, Rothman does not expressly disclose determine that the second memory subsystem is full, overwrite a second event information that was previously stored in the second memory subsystem with the first event information.
In the same field of endeavor (e.g. storing events, related to update of the system boot code,  an event relating to compromise of system data that relates to a configuration of at least one physical component  in a in a secondary non-volatile memory  early in the boot process), Jeansonne teaches, 
determine that the second memory subsystem is full[ 0087; “Once the embedded controller 202 reaches the end of the second sector 304, all of the entries 308 in the first sector would have been marked with the state indicating that the entries 308 are to be erased. At this point, the embedded controller 202 can send a command to erase the first sector 302 of the secondary non-volatile memory 216. The first sector 302 can then be used to add new event data”, 0088]; and 
overwrite a second event information that was previously stored in the second memory subsystem with the first event information [“the audit log 246 can be implemented as a wrap-around buffer. Thus, when an end of the audit log 246 is reached (end of the second sector 304 is reached), the audit log 246 can wrap around to the beginning of the first sector 302 to insert the next event data into the first entry 308 of the first sector 302. … since performing the wrapping would lead to overwriting older event data in the audit log 246. For example, a policy can specify that adding of event data is to pause when the end of the buffer is reached, until the older event data to be overwritten has been saved elsewhere.”, 0089].  
     It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nadarajah in view of Rothman  with Jeansonne. Jeansonne’s teaching of logging of several events related to events related to update of the system boot code, an event relating to compromise of system data that relates to a configuration of at least one physical component etc.  in a secondary non-volatile memory will substantially improve Nadarajah in view of Rothman’s system by detecting errors earlier in the boot process and preventing unauthorized access and /or modification of data in the computing system.
Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah in view of Rothman as applied to claims 1, 9 further in view of  Bent et al. (U.S Patent Application Publication 2017/0078169; hereinafter “Bent”; Reference cited as prior art in previous office action)
Regarding claims 3, 11, Nadarajah, Rothman discloses the limitations outlined in claims 1, 19. 
However Nadarajah, Rothman does not expressly disclose determine the first event information is larger than an available space in the second memory subsystem, compress the first event information prior to the storing the first event information in the second memory subsystem.
In the same field of endeavor (e.g. adaptive event-management in resource constrained environments), Bent teaches,
determine the first event information is larger than an available space in the second memory subsystem [“A sensing and estimation engine may be operable to execute on the processor and further operable to determine storage constraints of the storage device based on the amount of storage needed to store the discrete events, the remaining storage on the storage device, and the network connection pattern.  The sensing and estimation engine may be further operable to initiate compacting of the event logs by progressively summarizing the discrete events on dynamically adjusted segments of the sessions.”, 0008; “if it is determined that there are severe resource-constraints on storage, the system and/or method may satisfy the compaction requirements in real-time as events are generated. “, 0031;( i.e determining the amount of storage required to store the event and if the storage space is not sufficient compacting the events. Hence determining the event information is larger than the storage space)];
compress the first event information prior to the storing the first event information in the second memory subsystem[“Given a dynamic segment s.sub.i 116, with event log E, an Event Summarizer 118 in one embodiment applies one of the following functions to progressively compact the event data.  This process iterates until the requisite compaction is achieved”, 0037; “This function retains the temporal and/or spatial information about the segment boundaries.  This function saves space by reducing the size of each event through loss of time-stamp information.” 0039;” a compacted segment of content is shown at 120.  For instance, an s.sub.i, segment shown at 116 may include 6 events shown at 122.  The segment s.sub.i is compacted to include 2 events as shown at 120.  The compacted segments are stored in storage 124, e.g., a storage device that stores event logs”, 0042; 0063-0064; (i.e. compacting/ compressing the event data based on the storage space constraints)].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nadarajah in view of Rothman with Bent. Bent’s teaching of compacting the event logs in a resource constrained environment will substantially improve Nadarajah in view of Rothman’s system to prevent loss of older events by compacting the event logs before the memory subsystem runs out of space.
Claims 5, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nadarajah in view of  Rothman as applied to claims 1, 9, 16 further in view of Fang (U.S Patent Application Publication 2016/0155476; Reference cited as prior art in previous office action)
Regarding claim 5, Rothman discloses  teaches,  
detect a second event during the execution of the boot instructions and, in response, generate a second event information [0018;0024-0025];
determine the second memory subsystem is full [0026]
 However Nadarajah, Rothman does not expressly disclose a remote access controller that is coupled to the processing system and that includes a third memory subsystem, store, in response to the determining the second memory subsystem is full, the second event information in the third memory subsystem.  
In the same field of endeavor (e.g. storing event data in a storage server upon detecting insufficient memory capacity by implementing a combined structure of an event data recorder and the communication network module), Fang teaches,
a remote access controller that is coupled to the processing system [“The system data 240 can also include configuration data of a network controller of the computing system.  The network controller can be used to communicate over a network according to a network protocol, such as an Ethernet protocol (e.g. Gigabit Ethernet protocol or other type of Ethernet protocol), or another type of protocol. … the network controller that can be part of the computing system.  The programmable settings are read by the network controller upon deassertion of a bus reset signal on a bus to which the network controller is connected.” 0032] and that includes a third memory subsystem [“The storage medium or media can be located either in the machine running the machine-readable instructions, or located at a remote site”, 0117], wherein the secondary processing subsystem is configured to [“Embedded controller 202”, Fig.2]: 

store, in response to the determining the second memory subsystem is full, the second event information in the third memory subsystem[ “ [“together, in some embodiments, the micro-control unit 200 of the event data recorder 100 with the communication module of the present invention has a function of determining storage capacity of the memory unit 400.  When the micro-control unit 200 determines that the memory unit 400 cannot store the image record because of an insufficient or damaged memory space or other factors, the image record and the position information not stored yet are uploaded into the storage server 210 of the cloud network through the network connection established by the communication module 700 (S303 and S304), thereby avoiding the loss of an important image record because of the loss of the function of the memory unit 400. “, 0023; (i.e storing the event information in a storage server connected of the cloud network)].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nadarajah in view of Rothman with Fang. Fang’s teaching of an event data recorder combined with a communication network device will substantially improve Nadarajah in view of Rothman’s system by providing a safe and stable backup storage space when the secondary memory subsystem does not have sufficient space or damaged [0009].
  
Allowable Subject Matter
     Claim 6, 7, 14, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
           Applicant’s arguments with respect to claim(s) 1, 9, 16 have been considered but are moot because the arguments do not apply to Nadarajah in view of Rothman references being used in the current rejection.

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cady et al., U.S Patent Application Publication 2018/0074884, teaches an information handling system pre-boot fault monitor tracks errors detected before  boot of an operating system and stores the errors in persistent memory as error hashes generated from information associated with the error
Nguyen et al., U.S Patent Application Publication 2003/0070115, teaches logging the error information during the pre-boot stage, the logged error information may thereafter be transferred to an appropriate media or over a ii network for subsequent analysis. This pre-boot logging and subsequent retrieval may enable correction of pre-boot errors that otherwise may go unanalyzed and repeatedly reoccur.
       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAYATHRI SAMPATH/Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187